DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “used on a record/playback device with a minimum recording wavelength of 50 nm or shorter” in claim 1, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, the Examiner notes that this limitation is an intended use/preamble/functional limitation that is not germane to the determination of patentability of a claim directed to a “magnetic recording medium”.  The reasons are as follows.
First, as part of the preamble, the claim limitation can be construed as a preamble limitation reciting intended use (MPEP 2111.02.II).  Specifically, the ‘use’ with a recording/reproduction device distinct from the recording medium that records/reproduces with a wavelength of 50 nm or shorter.  It is the Examiner’s opinion that this recitation of preamble intended use does not convey any structural difference over prior art magnetic media meeting the rest of the claimed limitations, as such magnetic tapes are deemed to be clearly capable of the same use.  It is the structure of the magnetic recording/reproduction device that would dictate whether the recording/playback would be conducted at wavelengths of 50 nm or shorter.
Second, if taken as a functional limitation, a similar analysis must be performed – is the prior art magnetic media capable of performing the claimed function.  There is nothing inherently wrong with claiming an article via functional language, provided that the function is clear and not ambiguous.  In the is clear and unambiguous, but also that prior art magnetic media meeting the rest of the claim limitations would be clearly capable of meeting the claimed function; i.e. that they could be used with recording or playback devices operating at wavelengths of 50 nm or lower.  This is because it is the structure of the magnetic recording/reproduction device that would primarily dictate whether the recording/playback would be conducted at these wavelengths.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ … Medium Having Controlled Saturation Flux Density”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakashio et al. (U.S. Patent App. No. 2017/0162220 A1) in view of the combined teachings of Matsubaguchi et al. (U.S. Patent App. No. 2004/0106011 A1), Sanada et al. (U.S. Patent No. 5,605,753), and Yamamoto et al. (U.S. Patent No. 6,017,631), as evidenced by Applicants’ Admissions and Kasada et al. (U.S. Patent App. No. 2017/0186460 A1).
Regarding claim 1, Nakashio et al. disclose a magnetic recording medium used on a record/play back device with a minimum recording wavelength or 50 nm or shorter (deemed met for the reasons provided above, but also deemed obvious given the teaching in Nakashio et al. regarding the use of the disclosed recording medium for ‘short wavelength’ recording – Paragraphs 0008, 0038, 0040 – including an explicit recitation of d+a values being 30 nm or less), the magnetic recording medium comprising: a magnetic layer that contains a spinel-type ferrite magnetic powder (Paragraphs 0044 – 0048, noting that MFe2O4 is a spinel ferrite, as evidenced by Applicants’ Admissions of an encompassing composition in the as-filed disclosure, Paragraph 0039), and the magnetic layer having an average thickness of 85 nm or smaller (Paragraph 0038).
Nakashio et al. fail to disclose the magnetic layer having a saturation flux density of 1600 Gauss or larger and 2000 Gauss or smaller.
However, Matsubaguchi et al. teach that the product of the magnetic layer thickness and the saturation flux density, Bm, are known to impact the electromagnetic characteristics and the long term storage capability of a magnetic media, especially when used with more modern magnetoresistive (MR) type heads, which are used in short wavelength recording/reproduction, (Paragraphs 0017 – 0028).  While Matsubaguchi et al. disclose Bm values from 3000 – 4500 Gauss, which are above the claimed range, the Examiner notes that magnetic recording layers utilizing lower Bm values are recognized as suitable in the magnetic arts (in large part due to the interaction between the specific magnetic head/device with which the magnetic media is to be used with).  Specifically, Yamamoto et al. teach that Bm values of 900 – 1300 Gauss are recognized as known ranges and Sanada et al. discloses both high saturation flux densities similar to Matsubaguchi et al.’s values, as well as values within the claimed range as suitable for high density magnetic data records (Table 3: noting values for examples that range from 1830 – 1950 Gauss and also 3680 – 3810 Gauss).
or in higher ranges (3000 – 4500 Gauss), depending on the end use, etc.  These two ranges are, hence, deemed functionally equivalent ranges for selection of appropriate magnetic flux density values for a magnetic recording data carrier medium.
Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the saturation flux density of the magnetic layer through routine experimentation, especially given the teaching in Matsubaguchi et al., Sanada et al., and Yamamoto et al. regarding the desire to use saturation flux density values meeting the claimed range requirement.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Nakashio et al. to utilize a magnetic layer meeting the claimed saturation flux density as taught by Matsubaguchi et al., Sanada et al., and Yamamoto et al. above, as such values for the saturation flux density are art recognized as conventional for magnetic data record carriers.
Regarding claims 2 and 3, Nakashio et al. disclose the claimed anisotropy limitations (i.e. that the layer has perpendicular magnetic anisotropy; i.e. uniaxial anisotropy in the film thickness direction) (at least Paragraph 0038).
Regarding claims 4 - 7, Nakashio et al. disclose the claimed cubic particles (Figure 2 and at least Paragraphs 0044 – 0049).
Regarding claim 8, the Examiner takes Official Notice that optimizing the thickness values of the various layers in a magnetic recording medium is well within the knowledge of a person of ordinary skill in the art and that lower limits of the overall thickness of these media are less than 5.6 microns.  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As support for the Examiner’s position that the lower ranges would result in values less than 5.6 microns, the Examiner points to Kasada et al. (Paragraphs 0102 – 0107), which disclose lower thickness ranges of 3 m (substrate), 0.1 m (foundation/under layer), 10 nm (magnetic layer), and 0.1 m (back coat), for a lower range of ~3.2 m.
Regarding claim 9, Nakashio et al. disclose a foundation/under layer meeting the claimed structural requirements, but fails to teach the thickness values of the layer (Paragraph 0060 – 0064).  However, as noted above, the Examiner takes Official Notice that thickness ranges for underlayers encompass the claimed range (Kasada et al., Paragraph 0104).
Regarding claim 10, Nakashio et al. disclose overlapping squareness ratios in the vertical direction (Paragraph 0178 and Table 2).

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nakashio et al. in view of Matsubaguchi et al., Sanada et al., and Yamamoto et al., and as evidenced by Applicants’ Admissions and Kasada et al. as applied above, and further in view of Ozawa et al. (U.S. Patent App. No. 2019/0027181 A1).
Nakashio et al., Matsubaguchi et al., Sanada et al., Yamamoto et al., Applicants’ Admissions, and Kasada et al. are relied upon as described above.
None of the above disclose the squareness ratio in the longitudinal direction being 35% or less (though, if one desires perpendicular anisotropy, this would tend to be deemed obvious).
However, while the Examiner deems that minimizing the longitudinal properties and maximizing the perpendicular properties would have been obvious to a skilled artisan when trying to create a perpendicular recording medium, the Examiner acknowledges that Nakashio et al. never explicitly states to “minimize the longitudinal properties”.  That being said, Ozawa et al. explicitly teaches that the Paragraphs 0041 – 0045, 0055, and Table 1).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Nakashio et al. in view of Matsubaguchi et al., Sanada et al., and Yamamoto et al., and as evidenced by Applicants’ Admissions and Kasada et al. to possess a squareness ratio in the longitudinal direction meeting the claimed limitation as taught by Ozawa et al., as this leads to improved SNR and thermal stability for a perpendicular medium.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nakashio et al. in view of Matsubaguchi et al., Sanada et al., and Yamamoto et al., and as evidenced by Applicants’ Admissions and Kasada et al. as applied above, and further in view of Honda et al. (U.S. Patent App. No. 2009/0091856 A1).
Nakashio et al., Matsubaguchi et al., Sanada et al., Yamamoto et al., Applicants’ Admissions, and Kasada et al. are relied upon as described above.
None of the above disclose the coerce force (coercivity, Hc) in the longitudinal direction being 2000 Oe or less (though, if one desires perpendicular anisotropy, this would tend to be deemed obvious).
However, while the Examiner deems that minimizing the longitudinal properties and maximizing the perpendicular properties would have been obvious to a skilled artisan when trying to create a perpendicular recording medium, the Examiner acknowledges that Nakashio et al. never explicitly states to “minimize the longitudinal properties”.  That being said, Honda et al. explicitly discloses a perpendicular magnetic recording medium wherein the maximum Hc value is at 90° and the minimum Hc value is at 0° (i.e. in the longitudinal direction); furthermore, noting that the maximum values are less than 2000 Oe (159 kA/m), so the minimum values must also be less than 2000 Oe (at least Table 1, last three columns, and relevant disclosure thereto).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Nakashio et al. in view of Matsubaguchi et al., Sanada et al., and Yamamoto et al., and as evidenced by Applicants’ Admissions and Kasada et al. to possess a coercive force in the longitudinal direction meeting the claimed limitation as taught by Honda et al., as this leads to improved electromagnetic conversion characteristics for a perpendicular medium (Table 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
March 25, 2022